Citation Nr: 0312216	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for amputation of the 
right middle finger.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for a throat disorder, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to June 1968, and 
active duty for training in March and July 1972.  He served 
in the Republic of Vietnam from March 1966 to March 1967 and 
from January 1968 to June 1968.

In a July 1988 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) denied entitlement to service 
connection for amputation of the right middle finger and the 
residuals of a head injury, both of which were claimed to be 
due to Agent Orange exposure.  As previously determined by 
the Board of Veterans' Appeals (Board), the veteran submitted 
a notice of disagreement with that decision in January 1989, 
but he was not provided a statement of the case.  He again 
claimed service connection for those disorders, and in 
January and July 1994 rating decisions the RO in Chicago, 
Illinois, again denied service connection for the amputation 
of the right middle finger and the residuals of a head 
injury.  The veteran perfected appeals of the January and 
July 1994 decisions.

In a February 1998 rating decision the RO in Chicago, 
Illinois, also denied entitlement to service connection for 
vocal cord damage, which the veteran claimed to be due to 
Agent Orange exposure.  He also perfected an appeal of the 
February 1998 decision.

Subsequent to initiation of his appeals the veteran's claims 
file was transferred to the RO in Manila, the Republic of the 
Philippines, because he currently resides there.

The veteran's appeals were previously before the Board in 
September 1996 and September 1999, at which times the Board 
remanded the case to the RO for clarification of the issues 
on appeal, additional development, and to provide the veteran 
a personal hearing.  The requested actions have been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeals.

The Board notes that in multiple statements the veteran has 
claimed entitlement to service connection for a skin 
disorder, which he described as warts all over his body, and 
fracture of the left arm.  These issues have not yet been 
adjudicated by the RO and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of issues not 
yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant evidence 
identified by the veteran, and a VA medical examination or 
opinion is not necessary to decide his claims.

2.  The medical evidence shows that amputation of the right 
middle finger did not occur during a period of active duty, 
active duty for training, or inactive duty for training, nor 
is the amputation shown to be related to an in-service 
disease or injury, including Agent Orange exposure.

3.  The medical evidence shows that the residuals of a head 
injury, which occurred as a result of a motorcycle accident 
in August 1978, are not related to an in-service disease or 
injury, including Agent Orange exposure, or a service-
connected disability.

4.  The medical evidence shows that a nasopharyngeal tumor, 
which was surgically removed in May 1995, is not related to 
an in-service disease or injury, including Agent Orange 
exposure.


CONCLUSIONS OF LAW

1.  Amputation of the right middle finger was not incurred in 
or aggravated by active service, nor may the amputation be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(2), 
101(22), 101(24), 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a) and (c), 3.303, 3.307, 3.309 (2002).

2.  The residuals of a head injury were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A throat disorder was not incurred in or aggravated by 
active service, nor may a nasopharyngeal tumor be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has two theories on which he claims entitlement 
to service connection for amputation of the right middle 
finger.  He initially asserted that the injury, which 
occurred approximately four years following his separation 
from service, was the result of a "lapse of attention" that 
was caused by his exposure to Agent Orange.  Later in the 
development of his claim he contended that the injury had 
occurred while he was on active duty for training in the Iowa 
National Guard, which would warrant the grant of service 
connection.

The veteran also contends that the motorcycle accident that 
he had in August 1978, which resulted in significant head 
injury, was also the result of a "lapse of attention" that 
was caused by his exposure to Agent Orange.  As an 
alternative he has asserted that the motorcycle accident was 
caused when an insect landed on the amputation stump of his 
right middle finger, causing him to lose control of the 
motorcycle.

In addition, the veteran claims that the nasopharyngeal tumor 
that was removed from his throat in May 1995 was caused by 
his exposure to Agent Orange.  He contends that the surgical 
removal of the tumor has resulted in significant loss of 
speech.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)); Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  The Board further finds that development of 
the issues on appeal has proceeded in accordance with the 
laws and regulation.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO provided the veteran statements of the case and 
supplemental statements of the case in September 1994, 
October 1994, February 1999, May 1999, February 2000, October 
2000, and August 2002.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  

The RO informed the veteran of the evidence needed to 
substantiate his claims in February and April 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claims for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2002).  

The RO has obtained the veteran's service medical and 
personnel records, including the service records pertaining 
to his service in the Iowa National Guard from October 1971 
to October 1972.  The RO also obtained the private treatment 
records that he identified.  The veteran presented hearing 
testimony before the RO Decision Review Officer in June 2000.  

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).

The veteran contends that amputation of the right middle 
finger occurred during a period of active duty for training.  
The available medical evidence establishes when the traumatic 
amputation occurred, and documents from the Iowa National 
Guard are determinant as to whether he was on active duty for 
training at the time of the injury.  A current medical 
examination and/or opinion is not, therefore necessary to 
make a decision on that claim.

The veteran also contends that the right middle finger 
amputation, the head injury, and the nasopharyngeal tumor 
were all caused by his exposure to Agent Orange.  As will be 
more fully explained below, the regulations specify what 
disorders are presumed to have been incurred in service due 
to Agent Orange exposure, and exclude all other disabilities 
from such a presumption.  The regulations, which are based on 
data analyzed by the National Academy of Sciences, are 
probative in lieu of a separate medical opinion.  The veteran 
has not submitted any evidence, or indicated the existence of 
any probative evidence, otherwise showing that any of the 
claimed disabilities are related to Agent Orange exposure.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(evidence of a nexus to an in-service disease or injury is 
required to establish a duty to obtain a VA medical opinion).  
Given the presumptions established by the regulations, and in 
the absence of any probative evidence of a nexus to service, 
the Board finds that a medical examination or opinion is not 
necessary to make a decision on the veteran's claims.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Although he 
requested the RO to obtain a copy of the report pertaining to 
his August 1978 motorcycle accident from the county sheriff, 
given the nature of his arguments he has not shown that that 
report is relevant to his contentions regarding his Agent 
Orange exposure.  The Board concludes that all relevant data 
has been obtained for determining the merits of his claims 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
Relevant Laws and Regulations

Service Connection in General

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Definition of "Active Service"

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2002).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 U.S.C.A. §§ 101(21) (West 
2002); 38 C.F.R. § 3.6(b) (2002).  Active duty for training 
means full-time duty in the Armed Forces performed by 
Reserves for training purposes or, in the case of members of 
the Army or Air National Guard of any state, full-time duty 
under section 316, 502, 504, or 505 of Title 32.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2002).

Inactive duty for training means duty (other than full-time 
duty) prescribed for Reserves by the Secretary concerned 
under section 206 of Title 37 or any other provision of law; 
or special additional duties authorized for Reserves by an 
authority designated by the Secretary concerned and performed 
by them on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  In the case of a member of the Army 
or Air National Guard of any state, such term means duty 
(other than full-time duty) under sections 316, 502, 503, 
504, or 505 of Title 32.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(c) (2002).

Agent Orange Exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116(f) (West 2002).  When such a veteran 
develops a disorder listed in 38 C.F.R. § 3.309(e), which 
disorders have been shown to be caused by exposure to Agent 
Orange, to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 C.F.R. §§ 3.307, 3.309(e) 
(2002).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The United 
States Court of Appeals for the Federal Circuit has held, 
however, that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2002).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

Amputation of the Right Middle Finger

As previously stated, the veteran contends that amputation of 
the right middle finger occurred while he was on active duty 
for training in the Iowa National Guard.  He has submitted 
multiple statements and hearing testimony in which he 
asserted that the injury occurred on March 15, 1972, and that 
his service records show that he was on active duty for 
training on March 15, 1972.

Review of the documents provided by the Iowa National Guard 
show that the veteran was a member of that organization from 
October 1971 to October 1972.  He served on full-time 
temporary duty from November 25, 1971, to March 4, 1972, and 
again from March 15, 1972, to March 18, 1972.  He 
participated in annual training (active duty for training) 
from July 15, 1972, to July 30, 1972.  The National Guard 
archivist found no line of duty determination regarding any 
injury in the veteran's personnel records.

In a May 1990 Report of Accidental Injury the veteran stated 
that the injury to his hand had occurred at the Sears 
Manufacturing Company on March 17, 1972, and that at that 
time he was in the Iowa National Guard.  In describing the 
injury he stated that a 280 ton punch press severed the 
middle finger from his right hand, but that he was unable to 
remember any further details regarding the injury.  In 
subsequent statements he denied ever having worked for the 
Sears Manufacturing Company, but he did not otherwise 
describe how the injury occurred.  Whether or not he worked 
for the Sears Manufacturing Company is not relevant to the 
issue being considered; the determinant factor is whether he 
was on active duty for training or inactive duty for training 
at the time the injury occurred.  

Medical records from Mercy Hospital show that on May 17, 
1972, the veteran was operating a punch press at the Sears 
Manufacturing Company when he suffered the traumatic 
amputation of the middle finger on the right hand.  The date 
of the injury was corroborated by medical records from the 
veteran's private physician.  The preponderance of the 
probative evidence establishes that the amputation of the 
right middle finger occurred on May 17, 1972, not on March 
17, 1972, as asserted by the veteran.

According to the service records provided by the Iowa 
National Guard, on May 17, 1972, the veteran was not in 
active service, in that he was not performing active duty for 
training or inactive duty for training.  His status as a 
member of the National Guard at the time of the injury is not 
sufficient to establish that the injury occurred during 
"active service."

The veteran claimed that an error exists in the National 
Guard personnel records, in that those records show that he 
was on active duty for training in July 1972 and his private 
medical records indicate that he was receiving physical 
therapy for his hand in July 1972.  Whether or not the 
veteran was on active duty for training in July 1972 is not, 
however, relevant to the determination of whether service 
connection for amputation of the right middle finger is 
warranted.  The injury is documented in the medical records 
as occurring on May 17, 1972, and it is his status on that 
date that is determinant.  The veteran has not established 
that the National Guard's certification that he was not on 
active duty for training or inactive duty for training on May 
17, 1972, is in error.  The Board finds, therefore, that the 
preponderance of the evidence shows that the amputation of 
the right middle finger was not incurred during active 
service.

The veteran also contends that service connection for 
amputation of the right middle finger should be granted 
because the injury resulted from a "lapse of attention," 
which was caused by his exposure to Agent Orange.  The 
evidence shows that the veteran served in Vietnam, and his 
exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The veteran has not been able to provide any details 
regarding the injury to his right hand, other than stating 
that a 280 ton punch press fell on his hand and amputated the 
third finger.  In his multiple statements he indicated that 
the injury must have resulted from a lapse of attention, 
because no other explanation is evident.  His explanation for 
the cause of the injury is, therefore, speculative, and not 
based on any actual knowledge of the events resulting in the 
injury.

Regardless of the basis for the veteran's belief, a "lapse of 
attention" is not listed as one of the disorders to which the 
presumption of service connection applies due to Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2002).  A presumption of 
service connection based on Agent Orange exposure cannot be 
applied to any disability other than those for which VA has 
specifically determined that the presumption is warranted.  
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  The 
veteran has not submitted any probative evidence showing 
that he in fact suffered a lapse of attention when the 
injury occurred, or that the lapse of attention was caused 
by his exposure to Agent Orange.  His assertions to that 
effect are not probative because he is not competent to 
provide evidence on the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
amputation of the right middle finger based on exposure to 
Agent Orange.

The Residuals of a Head Injury

The medical evidence shows that in August 1978 the veteran 
was involved in a motorcycle accident that caused serious 
head trauma, resulting in cerebellar ataxia, cerebellar 
dysarthria, and palato-pharyngeal-laryngeal myoclonus.  The 
evidence also shows that he served in Vietnam, and he is 
presumed to have been exposed to Agent Orange.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and evidence of an in-service disease or injury.  
For reasons that will be explained below, however, the Board 
finds that the evidence indicates that the currently 
diagnosed neurological problems are not related to an in-
service disease or injury, including Agent Orange exposure.  
Hickson, 12 Vet. App. at 253.

The veteran contends that the motorcycle accident in August 
1978 was also the result of a "lapse of attention," which was 
caused by his exposure to Agent Orange.  As the Board found 
in the above section a "lapse of attention" is not one of the 
disorders to which the presumption of service connection 
applies.  The veteran has not presented any evidence showing 
that he in fact experienced a "lapse of attention," that a 
"lapse of attention" caused the motorcycle accident, or that 
any "lapse of attention" was etiologically related to his 
exposure to Agent Orange while serving in Vietnam.  His 
assertion that any lapse of attention was due to Agent 
Orange exposure is not probative because he is not competent 
to provide evidence on the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  

The veteran also contends that the motorcycle accident 
occurred when an insect landed on the stump of his right 
middle finger, causing him to lose control of the motorcycle.  
He based this contention on the accident having occurred near 
the Mississippi River, there being many insects near the 
Mississippi River, and, apparently, there being no other 
explanation for the accident.  Whether the cause of the 
accident is related to the amputation of the right middle 
finger is not, however, relevant to whether the residuals of 
the accident are service connected.  As found above, service 
connection for the finger amputation has not been 
established.  The veteran's contentions are, therefore, 
without merit.  For these reasons the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the residuals of a 
head injury.

Throat Disorder

The medical evidence also shows that in May 1995 the veteran 
underwent the surgical removal of a nasopharyngeal tumor, and 
he is presumed to have been exposed to Agent Orange.  His 
claim for service connection for a throat disorder is, 
therefore, supported by a medical diagnosis of disability and 
evidence of the incurrence of an in-service disease or 
injury.  The probative evidence does not show, however, that 
the currently diagnosed medical disorder is related to the 
in-service Agent Orange exposure.  Hickson, 12 Vet. 
App. at 253.

According to the medical evidence, the veteran complained of 
hoarseness and examination in May 1995 revealed a lesion on 
the left vocal cord.  The lesion was removed by laryngoscopy, 
and a biopsy revealed the lesion to be squamous hyperplasia 
with focal ulceration and reactive atypia, with no evidence 
of carcinoma identified.

The veteran contends that the lesion on his vocal cord, which 
is referred to the in medical evidence as a nasopharyngeal 
tumor, was caused by his exposure to Agent Orange.  The 
regulation provides for the presumption of service connection 
for a number of disorders, including many types of cancers, 
but do not include squamous hyperplasia (which the evidence 
shows to be benign).  38 C.F.R. § 3.309(e) (2002).  A 
presumption of service connection based on Agent Orange 
exposure cannot be applied to any disability other than 
those for which VA has specifically determined that the 
presumption is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  The veteran has not submitted any probative 
evidence showing that the nasopharyngeal tumor that was 
removed in May 1995 was caused by his exposure to Agent 
Orange.  His assertions to that effect are not probative 
because he is not competent to provide evidence on the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a throat disorder, claimed as being 
due to exposure to Agent Orange.








(continued on next page)

ORDER

The claim of entitlement to service connection for amputation 
of the right middle finger is denied.

The claim of entitlement to service connection for the 
residuals of a head injury is denied.

The claim of entitlement to service connection for a throat 
disorder, claimed as secondary to Agent Orange exposure, is 
denied.




_______________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

